Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (JP 2010/126694 A) in view of Teranishi et al. (US 2015/0252160 A1), Hirano et al. (US 2015/0322257 A1), and Hosomi et al. (US 5,976,699 A).
Regarding Claims 1 and 4, Morita discloses a phenoxy resin composition comprising 10-90% phenoxy resin (para 0060), 5-70% curable compound which may be epoxy resin (paras 0061-0063), and a curing agent (para 0061). No other resins are required in this composition, so the amounts would overlap those claimed. While it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.
Morita further discloses the phenoxy resin composition used as an adhesive between a fiber-reinforced resin material and a metal leaf, wherein the phenoxy resin composition is cured (para 0101).
Example 3 (paras 0114 and 0106) and Table 1 (para 0122) of Morita disclose the phenoxy resin used has a Tg of 138.9 °C. 
Morita does not disclose the thickness of the metal leaf, does not disclose the epoxy being crystalline, and does not disclose the curing agent being a crosslinking agent containing an aromatic acid dianhydride as claimed.
Teranishi discloses a prepreg comprising reinforcing fibers and epoxy resin (Abstract), wherein a stainless-steel plate having a thickness of 1 mm is laminated to the surface of the prepreg in order to prevent bending of the prepreg (para 0298).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Morita to incorporate the teachings of Teranishi to use a stainless-steel plate having a thickness of 1 mm as the metal leaf. Doing so would prevent bending of the prepreg.
Hirano discloses a binder resin comprising a phenoxy resin (paras 0055, 0057) and a solid bifunctional epoxy, wherein the solid bifunctional epoxy provides a good balance among curing reactivity, life, toughness, heat resistance, and flow adjustment (para 0039).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Morita in view of Teranishi to incorporate the teachings of Hirano to use a solid (i.e. crystalline) bifunctional epoxy and the epoxy resin curable compound. Doing so would provide a good balance among curing reactivity, life, toughness, heat resistance, and flow adjustment.
Hosomi discloses an adhesive comprising 55-90% phenoxy epoxy resin, and curing agent (abstract; Col 3, lines 7-9), wherein the curing agent is preferably aromatic anhydride including pyromellitic anhydride, because it generates a small amount of heat during reaction (Col 4, lines 14-15). Pyromellitic anhydride is the preferred aromatic acid dianhydride crosslinking agent disclosed in the present specification (para 0050).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Morita in view of Teranishi and Hirano to incorporate the teachings of Hosomi to use pyromellitic anhydride as the curing agent. Doing so would generate a small amount of heat during reaction.
While Morita in view of Teranishi, Hirano, and Hosomi does not explicitly disclose the cured product being a crosslinked cured product having a Tg as claimed, since Morita in view of Teranishi, Hirano, and Hosomi discloses the phenoxy resin composition comprises phenoxy resin that has a Tg as claimed, a crystalline epoxy as claimed, and a crosslinking agent (pyromellitic anhydride) identical to that disclosed in the present specification, in amounts as claimed, the cured product of Morita in view of Teranishi, Hirano, and Hosomi would inherently be a crosslinked cured product having a Tg as claimed.
Regarding Claims 2 and 11, Morita in view of Teranishi, Hirano, and Hosomi disclose all the limitations of the present invention according to Claim 1 above. Morita further discloses the phenoxy resin composition may be used as the matrix resin to produce prepregs comprising a reinforcing fiber material, wherein the prepregs are laminated together with a metal layer (paras 0092, 0097).
Response to Arguments
In light of Applicant’s amendment, filed 01/05/2022, the 35 USC 103 rejection of record of Claims 1-2, 4, and 11 over Nakamura in view of Teranishi and Otsuki is withdrawn. However, after further consideration and search, new grounds of rejection are set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787